UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7910


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

RONALD EUSTACH, a/k/a Tony Stracan,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Cameron McGowan Currie, Senior
District Judge. (4:00-cr-00067-CMC-2)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Eustach, Appellant Pro Se. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina;
Nancy Chastain Wicker, OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronald    Eustach    appeals    from    the    district     court’s

orders denying his motions for reconsideration of his criminal

judgment filed under Fed. R. Civ. P. 59(e), 60(b).                    We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                 United

States v. Eustach, No. 4:00-cr-00067-CMC-2 (D.S.C. Sept. 18 &

Oct. 4, 2013).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would    not   aid   the   decisional

process.



                                                                      AFFIRMED




                                     2